Citation Nr: 1550418	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dermatological disability, not to include psoriasis or asteatotic eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a November 2014 Board video conference hearing, and a transcript of the hearing is of record.

By way of background, the RO denied service connection for psoriasis in a June 1997 rating decision, and the RO again denied service connection for psoriasis and asteatotic eczema in a September 2005 rating decision because it determined that no new and material evidence had been submitted.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the current claim primarily references chloracne, the Board has found this claim encompasses a dermatological disability, however diagnosed.  Nonetheless, in January 2015, the Board denied reopening the claim of service connection for psoriasis and asteatotic eczema and remanded the issue of entitlement to service connection for a dermatological disability, other than psoriasis and asteatotic eczema, for further development.  Thus, the current claim has been characterized as service connection for a dermatological disability other than psoriasis and asteatotic eczema.


FINDING OF FACT

The Veteran's current dermatological condition is not shown to be causally or etiologically related to an in-service event, injury, or disease.
CONCLUSION OF LAW

The criteria for service connection for a dermatological disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Regarding private treatment records prior to 1990, the Veteran submitted a May 1997 statement indicating that those medical records are lost.

In accordance with the Board's January 2015 remand instructions, the Veteran was provided VA medical examinations in January 2015 and April 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describe the dermatological symptoms in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

The Board finds that the agency of original jurisdiction substantially complied with the January 2015 remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Furthermore, in November 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the Veterans Law Judge noted the issue currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt service connection for his skin rash is warranted.  The undersigned made several inquiries as to the facts concerning the Veteran's condition, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. Analysis

Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection can also be established based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed in 38 C.F.R. § 3.309(e).

Dermatological Disability

The Veteran essentially contends that in approximately 1969 he started having a rash that occurs yearly between October and March and that it is related to his service in Vietnam.

The Veteran was afforded VA examinations in January 2015 and April 2015.  At the January 2015 VA examination, the examiner diagnosed the Veteran's skin condition as asteatotic (atopic) dermatitis.  The Veteran reported having a rash affecting the trunk and extremities dating back to 1969.  The rash began on his legs, but at times affects his trunk and arms, but not his face, palms, or feet.  The rash is very itchy, red, and blotchy.  The Veteran reported using skin lubricants and taking hydroxyzine, which helps significantly for itching.  The examiner noted a diagnosis of "friction rash" in the Veteran's STRs and past diagnoses of asteatotic dermatitis and atopic dermatitis.

The examiner described the skin condition as multiple slightly raised erythematous scaly plaques over the lower extremities.

The examiner concluded that the Veteran's current dermatologic condition is less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner provided the following rationale for the conclusion: The Veteran's rash has been diagnosed as asteatotic dermatitis or atopic dermatitis, which are quite similar.  Neither of these conditions has been linked in the medical literature to exposure to herbicides or dioxin.  The skin conditions which have been linked to exposure to herbicides or dioxin do not have the same appearance as the Veteran's rash.  The examiner also noted that the rash diagnosed during service was not well described in the records, but was not likely to be the same rash that the Veteran experienced today, based on the history provided by the Veteran.

At the April 2015 VA examination, the examiner also reported the Veteran's skin diagnosis as atopic (asteatotic) dermatitis.  The Veteran reported having problems with a recurrent itchy rash to the legs, arms, and back since about a year after his separation from service.  The rash occurs generally from October to February/March and is improved with hydroxyzine and topical steroid creams.

The examiner concluded that the Veteran's atopic dermatitis is less likely than not to have had its onset during, or is otherwise related to, his military service, including herbicide exposure.  The examiner provided the following rationale for the conclusion: The "friction rash" referenced in the Veteran's 1967 STRs occurs in the setting of the Veteran testing positive for gonorrhea and likely represents a localized irritation to the genitals at the time rather than a generalized rash.  The examiner noted that the STRs were negative for a history consistent with dermatitis in service.  The examiner noted that although the available medical records reflect a consistent history, reported by the Veteran, of a recurrent skin rash involving the trunk and extremities during the winter months since around 1969, his diagnosis of atopic dermatitis has not been shown in the medical literature to be associated with Agent Orange exposure as claimed.

VA treatment records during the appeal period generally show treatment for a skin rash consistent with the VA examiners' reports.

The Board acknowledges that the Veteran has seen multiple providers since service for his dermatological complaints and has had multiple dermatological diagnoses.  However, the Board affords the VA examiners' reports and opinions the most probative weight because they examined the Veteran, reviewed his claims file, and considered the diagnoses and opinions of the Veteran's other providers.  Moreover, they have offered expert opinions concerning not only the Veteran's dermatological diagnosis, but also the diagnosis' potential relation to the Veteran's service and to herbicide exposure.  Furthermore, the instant appeal arises from the Veteran's March 2009 claim, and the VA examiners also considered alternative dermatological diagnoses, to include atopic dermatitis and asteatotic dermatitis, that were made during the pendency of the Veteran's claim, in accordance with McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran testified to the intermittent nature of exacerbations of his rashes, and VA afforded the Veteran a medical examination, in January 2015, during which time the Veteran's rashes were present.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring that when a claimant's medical history indicates that a condition undergoes periods of remission and recurrence, VA is to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination). 

After consideration of the Veteran's history and review of the evidence of record, both VA examiners provided a negative nexus opinion regarding his current skin condition, which was diagnosed as atopic or asteatotic dermatitis.  Because the competent and credible medical evidence of record does not link the Veteran's current skin condition to service, the Board finds that service connection for a dermatologic disability is not warranted.

Although the Veteran believes that he suffers from a current skin condition as a result of his service, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise in this case due to its complex nature.  Accordingly, his opinion as to the etiology of his skin condition is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board notes that service connection for a recognized chronic disease can be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).  However, the record does not show that the Veteran has a skin condition included on the list of chronic diseases.  Additionally, service connection can be established based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, this presumption is specifically limited to those diseases listed in 38 C.F.R. § 3.309(e), and the record does not include any competent medical evidence indicating that the Veteran has any of those diseases relating to the skin.



In sum, the Board must conclude that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim of service connection for a dermatological disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a dermatological disability, other than psoriasis or asteatotic eczema, is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


